              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:04-cr-00018-MR-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
JONATHAN LEE SHULL,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Request or

Motion for Compassionate Release” [Doc. 49].

I.    BACKGROUND

      The Defendant Jonathan Lee Shull robbed two banks in North Carolina

and subsequently entered into a plea agreement pursuant to which he pled

guilty to two counts of bank robbery, in violation of 18 U.S.C. § 2113(a). The

Defendant was also charged in an information with an armed robbery of a

bank in Tennessee, in violation of 18 U.S.C. § 2113(d). The Tennessee case

was transferred to this Court, and the cases were consolidated for

sentencing. In September 2004, the Defendant was sentenced to a total of

293 months’ imprisonment.        [Doc. 14].    The Defendant is currently




        Case 1:04-cr-00018-MR Document 50 Filed 08/05/21 Page 1 of 4
incarcerated at USP Thomson, and his projected release date is September

10, 2026.1

         On July 30, 2021, the Defendant filed the present motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 49].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). The Court of Appeals for the Fourth Circuit has held that a

district court lacks the authority to modify a sentence except in the narrow

circumstances and procedures set forth in § 3582. See United States v.

Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2 The Defendant has the burden


1   See https://www.bop.gov/inmateloc/ (last visited Aug. 4, 2021).

2 The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before

                                              2



            Case 1:04-cr-00018-MR Document 50 Filed 08/05/21 Page 2 of 4
of demonstrating that he has complied with the requirements of § 3582 or

that exhaustion of such remedies would be futile. See United States v.

Freshour, No. 5:06-cr-00013-KDB-DCK, No. 2020 WL 3578315, at *1

(W.D.N.C. July 1, 2020) (Bell, J.).

      Here, the Defendant fails to state in his motion that he has exhausted

his administrative remedies at BOP or that 30 days have passed since

making a request for compassionate release. The language of Section

3582(c)(1)(A) is clear: Before a defendant may seek a modification of his

sentence in the courts, the defendant must first exhaust all administrative

remedies or wait thirty days after submitting a request for release from the

warden without receiving any response before filing a motion for a sentence

reduction. The Defendant has not carried his burden of showing that he

complied with the requirements of the statute, and thus the Court cannot

grant the requested relief.        Accordingly, the Defendant’s motion for a

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) is denied without

prejudice.


filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



         Case 1:04-cr-00018-MR Document 50 Filed 08/05/21 Page 3 of 4
      IT IS, THEREFORE, ORDERED that the Defendant’s “Request or

Motion for Compassionate Release” [Doc. 49] is DENIED WITHOUT

PREJUDICE to refiling after the Defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the Defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                          Signed: August 4, 2021




                                           4



        Case 1:04-cr-00018-MR Document 50 Filed 08/05/21 Page 4 of 4
